Citation Nr: 1516729	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  11-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Ryan Pry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Roanoke, Virginia.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.


FINDING OF FACT

The Veteran is not currently diagnosed with peripheral neuropathy of either the right or left upper extremity.


CONCLUSION OF LAW

The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a May 2009 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  The claim file includes his service treatment records, post-service medical records and lay statements from the Veteran in support of his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information and has found nothing in a review of the claims file to suggest that there is any outstanding evidence which VA has a duty to obtain. 

The Veteran was afforded a VA examination in May 2014 to determine nature and etiology of any diagnosed peripheral neuropathy of the upper extremities that is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

III.  Service connection

The Veteran contends that he suffers from peripheral neuropathy in both upper extremities, and claims the condition is secondary to his service-connected Type II diabetes mellitus.  He presented testimony to that effect during the hearing held before the Board in January 2013.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran's service treatment records are silent for any complaints, treatment or diagnosis of peripheral neuropathy while in service.  The Veteran's post-service VA treatment records note peripheral nerve disease as a condition, and the Board notes that the Veteran is service-connected for peripheral neuropathy of the bilateral lower extremities.  

VA treatment records dated in 2009 indicate that the Veteran was prescribed gabapentin for treatment of neuropathy after complaining of a burning sensation in his feet.  There were no complaints pertaining to the upper extremities.  The Veteran was afforded a VA examination in June 2009 where he was noted to have a diagnosis of "neuropathy."  He complained of tingling in both his fingers and his feet.  However, the examiner stated that the Veteran was only recently diagnosed with diabetes and his A1c was normal.  Therefore, it was more likely than not that the Veteran's neuropathy was due to alcohol. The examiner also stated that the neuropathy had not been worsened by diabetes.  

The Veteran's claims file includes a January 2013 medical record and statement from the Veteran's private doctor.  The private doctor stated that the Veteran's history suggests that he has diabetes and neuropathy.  Further, the private doctor stated that he performed a cursory neurological examination on the Veteran's upper extremities and found there was no gross evidence to certify a diagnosis of diabetic peripheral neuropathy of the Veteran's upper extremities.  However, given the subjective nature of the disease, the private doctor opined that the Veteran should undergo more sophisticated objective testing (e.g. electromyogram) to confirm whether the Veteran indeed had peripheral neuropathy in his upper extremities.

In May 2014, the Veteran underwent a VA examination where he stated that he thought his fingers started tingling in 2009.  The Veteran was noted to have symptoms of moderate numbness, paresthesias and/or dysesthesias in both upper extremities.  Strength testing, deep tendon reflexes and light touch/monofilament testing all resulted in normal findings.  Position sense was found to be decreased in the left upper extremity.  Vibration sensation was also found to be decreased in both upper extremities.  An electromyogram (EMG) study was performed which resulted in normal findings for the right upper extremity.  Testing of the left upper extremity revealed that the left ulnar nerve showed slowed motor conduction velocities without focal lesions.  All other nerves tested showed normal responses.

The VA examiner noted that the Veteran had subjective symptoms but concluded that his nerve conduction, "the gold standard for determining the presence of neuropathy," did not reveal any evidence consistent with diabetic peripheral neuropathy.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Based on a careful review of the evidence, the Board finds that service connection for bilateral upper extremity peripheral neuropathy is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with the condition.  The most probative evidence that is of record is the May 2014 VA examination which was based on EMG testing and clearly indicates that the Veteran does not have neuropathy of the upper extremities.  In addition, the Board notes that the record from the Veteran's private doctor which noted that he had a history that suggested neuropathy, went on to note that there was no gross evidence of upper extremity neuropathy.  The Board also notes that to the extent that the June 2009 VA examiner diagnosed neuropathy, he was unclear as to whether it pertained to the upper extremities, and in any event he indicated that it was not due to diabetes.  Moreover, the Board finds that the 2009 examination is insufficient to show that the Veteran actually has upper extremity neuropathy, as it did not include the extensive testing conducted in 2014.

As there is no supported diagnosis of either left or right upper extremity peripheral neuropathy, service connection is not warranted on either a direct or secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


